DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/26/2021 is acknowledged. Claims 2 and 4 are amended. Claims 1 and 16-20 are canceled. Claims 21-24 are newly added. Claims 2, 4-15 and 21-24 are currently pending in the instant application. 
Previous rejection is withdrawn in view of the above amendment.
Claims 2, 4-15 and 21-24 are rejected under a new ground of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Previous rejection is withdrawn in view of the above amendment.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6-14 and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Oswald et al. (US Patent 5,593901) in view of Snaith et al. (WO 2013/171518)
Regarding claim 2, Oswald et al. discloses a solar cell module comprising 
a substrate (114, figs. 2f-g, col. 4 line 47) having a first surface (e.g. top surface of the substrate in figs. 2f-g);
a first cell and a second cell (see adjacent PV cells 112 in figs. 2f-2g); wherein each cell comprises:
a first contact layer (see front electrode segment 118, figs. 2f-g, col. 4 line 51) comprising a first material, positioned on the substrate (114), and having a second surface (or top surface or the electrode segment in figs. 2f-g) and a first thickness (see figs. 2f-g);
a photovoltaic element (120) comprising semiconductor (see col. 4 lines 52-53);
a second contact layer (see back electrode 122, figs. 2f-g, col. 4 lines 54) having comprising a fourth material having a fifth thickness (see figs. ,
a first gap (see second groove 126, figs. 2f-g) filled with the fourth material (or the material  of the back electrode 122, see figs. 2f-g, col. 4 lines 64-67), wherein the first and the second cell are electrically connected by the first gap (see fig. 2g and col. 4, lines 64-67), and the first gap (126) passes through the thickness of the photovoltaic element (120) to terminate at the second surface of the first contact layer (or the top surface of the front electrode segment 118, see figs. 2f-g); and 
a second gap (see first groove 124, figs. 2f-g) passes through the first thickness (or the thickness of the first contact/front electrode segment 118) to terminal at the first surface (or the top surface of the substrate 114, see figs. 2f-g), wherein the first gap (124) is filled with the bottom material of the photovoltaic element (120, see figs. 2f-g), and the second gap separates (124) only the first contact of the first cell from the first contact of the second cell (or electrode segments 118 of adjacent cells, see figs. 2f-g).
Oswald et al. discloses photovoltaic element (120) made of semiconductor material (see col. 4, lines 52-53).  
Oswald et al. does not teach the semiconductor to be perovskite such that the photovoltaic element having perovskite semiconductor includes an electron transfer layer (ETL) comprising a second material and having a second thickness, an active layer comprising perovskite and having a third thickness, a hole transfer layer (HTL) comprising a third material and having a fourth thickness such that the second gap is filled with the second material.
Snaith et al. discloses perovskite is a semiconductor among others being used in a solar cell (see third paragraph of page 8), wherein the photovoltaic element (or the active element between two electrodes – anode and cathode) made of a semiconductor of perovskite includes an 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell module of Oswald et al. by using perovskite semiconductor to make the photovoltaic element such that the photovoltaic element having perovskite semiconductor includes an electron transfer layer (ETL) comprising a second material and having a second thickness as the bottom material of the photovoltaic element, an active layer comprising perovskite and having a third thickness, a hole transfer layer (HTL) comprising a third material and having a fourth thickness as taught by Snaith et al., because Snaith et al. teaches perovskite is a semiconductor among others that is used in solar cell and using such photovoltaic element made of semiconductor such as perovskite would allow the optoelectronic devices to be surprisingly stable and exhibit unexpectedly high power conversion efficiencies and photocurrents, relatively inexpensive to make and could be produced on a large scale.
In such modification, the first gap will pass through the second thickness, the third thickness and the fourth thickness; because Oswald et al. teaches the first gap (126) passes through the photovoltaic element (120), and the photovoltaic element includes the electron 
In such modification, the second gap will be filled with the second material (or the material of the electron transfer layer), because Oswald et al. teaches the second gap is filled with the bottom material of the photovoltaic element and the second material is the bottom material of the photovoltaic element in modified Oswald et al.
Regarding claim 4, modified Oswald et al. discloses a solar cell module as in claim 2 above, wherein Oswald et al. discloses including a third gap (see third groove 128, figs. 2f-2g) passing through the photovoltaic element (120) to terminate at the second surface (or the top surface of the first contact/front electrode segment 118, see figs. 2f-g), and the third gap (128) separates the second contacts (122) of the adjacent solar cells (see figs. 2f-g).
Regarding claim 6, modified Oswald et al. discloses a solar cell module as in claim 2 above, wherein Snaith et al. discloses the perovskite is defined by ABX3, A is a first cation, B is a second cation, and X is an anion (see formulas (I)(IA) in pages 12-19, (IB) in pages 25-26).
Regarding claim 7, modified Oswald et al. discloses a solar cell module as in claim 2 above, wherein Snaith et al. discloses a perovskite comprises MAPbI3 (see CH3NH3PbI3 in pages 44, 50, 56) or MAxFA1-xPbI3 (see CH3NH3PbI3 in pages 44, 50, 56; it is noted that CH3NH3PbI3 is MAxFA1-xPbI3 with x is one, or perovskite comprising formamidinium cation FOPbI3 described in page 66, FOPbI3 is MAxFA1-xPbI3 with x is zero).
Regarding claim 8, modified Oswald et al. discloses a solar cell module as in claim 2, wherein Oswald et al. discloses the first material (or the material of the first contact layer/front electrode segments 118) comprises a transparent conducting oxide (see col. 4, line 51-52), Snaith 
Regarding claim 9, modified Oswald et al. discloses a solar cell module as in claim 2 above, wherein Snaith et al. discloses the second material (or the material of the electron transfer layer) comprises TiO2 (see TiO2 in fig. 1), ZnO (or oxide of zinc), SnO2 (or oxide of tin, see pages 28-29)
Regarding claim 10, modified Oswald et al. discloses a solar cell module as in claim 2 above, wherein Snaith et al. discloses the electron transfer layer (or TiO2) has a thickness from 20nm to 200nm and typically about 100nm (see fig. 1, 6th and 7th paragraphs of page 29). 20-200 nm and 100 nm are right within the claimed range of between 5nm and 10m.
Regarding claim 11, modified Oswald et al. discloses a solar cell module as in claim 2 above, wherein Snaith et al. discloses the ETL further comprises a compact layer (TiO2, fig. 1) and a mesoporous layer (Al2O3, fig. 1, page 57), and the compact layer (TiO2) is positioned between the mesoporous layer (Al2O3) and the first contact layer (FTO, see fig. 1).
Regarding claim 12, modified Oswald et al. solar cell module as in claim 2 above, wherein Snaith et al. discloses the third material (or the hole transporter material) comprises at least one of spiro-OMeTAD, CuSCN, Cul (see fig. 1, pages 23-24)
Regarding claim 13, modified Oswald et al. discloses a solar cell module as in claim 2 above, wherein Oswald et al. discloses the fourth material (or the material of the second contact layer/back electrode 122) comprises a metal such as (aluminum (see col. 4, lines 54-55), and Snaith at al. the fourth material (or the material of the second contact/cathode) comprises silver (fig. 1), gold, silver, nickel (see page 28).
m..
Regarding claim 21, modified Oswald et al. discloses a solar cell module as in claim 8 above, wherein Snaith et al. discloses the transparent conducting oxide is fluorine-doped tin oxide (see fig. 1).
Regarding claim 22, modified Oswald et al. discloses a solar cell module as in claim 9 above, wherein Snaith et al. discloses the second material is TiO2 (see fig. 1).
Regarding claim 23, modified Oswald et al. discloses a solar cell module as in claim 12 above, wherein Snaith et al. discloses the third material is spiro-OMeTAD (see fig. 1).
Claims 5 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over modified Oswald et al. (US Patent 5,593901) as applied to claim 2 above, and further in view of Suezaki et al. (US 2006/0097259).
Regarding claims 5 and 15, modified Oswald et al. discloses a solar cell module as in claim 4 above. 
Modified Oswald et al. does not discloses including an insulating layer that is not electrically conductive, comprises a fifth material filling the third gap and positioned on the second contact layer such that the second contact layer is positioned between the insulating layer and the HTL; nor do they teach the fifth material comprises a polymer.
Suezaki et al. teaches including an insulating layer comprising a fifth material of polymer (or sealing resin 6) filling in the third groove (22) and positioning on the second contact layer (or back electrode 5) to electrically insulate the second contact layers (or back electrodes 5, see fig. 2, [0014], [0016]) and to enable adhesion of the protective layer (7) to the cell ([0047]), wherein 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Oswald et al. by incorporating an insulating layer comprising a fifth material of polymer filling in the third groove and positioning on the second contact layer to electrically insulate the second contact layers (or back electrodes) and to enable adhesion of the protective layer to the cell as taught by Suezaki et al.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over modified Oswald et al. (US Patent 5,593901) as applied to claim 13 above, and further in view of Reid et al. (WO 2015/092433)
Regarding claim 24, modified Oswald et al. discloses a solar cell module as in claim 13 above, wherein Oswald et al. teaches the fourth material (or the material of the back electrode 122) is metal (see col. 4, line 54). 
Modified Oswald et al. does not explicitly teach the fourth material is copper.
Reid et al. teaches the fourth material (or the material for the second conductive layer 104) is made of metal such as copper (see page 9, lines 3-4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Oswald et al. by using copper as the fourth material, or the material for the back electrode) as taught by Reid et al., because Oswald et al. explicitly suggests using metal as the fourth material. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4-15 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Reid does not disclose the second gap as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726